Order unanimously af-. firmed. Memorandum: The People, pursuant to CPL 450.20 (8) and 450.50, appeal from an order which granted defendant’s motion to suppress evidence seized from her apartment. The findings of fact made by the suppression court are supported in the record and demonstrate that the police failed to give defendant notice of their authority and purpose prior to the arrest and seizure (CPL 120.80 [4]). The statutory exceptions do not apply because the hearing record reveals the police had no reason to believe that defendant was armed or that she would escape or destroy evidence. The People’s reliance upon the exigency of hot pursuit is misplaced. There was no evidence presented that defendant fled from the police (see, People v Levan, 62 NY2d 139; cf. United States v Santana, 427 US 38). The evidence seized, therefore, was properly suppressed (see, People v Floyd, 26 NY2d 558; People v Frank, 35 NY2d 874, revg on dissenting opn at 43 AD2d 691, 692-694; People v Mecca, 41 AD2d 987). (Appeal from order of Oneida County Court, Murad, J.—suppression.) Present—Hancock, Jr., J. P., Callahan, Denman, Green and O’Donnell, JJ.